Name: Commission Regulation (EEC) No 267/83 of 1 February 1983 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2 . 83 Official Journal of the European Communities No L 31 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 267/83 of 1 February 1983 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Regula ­ tion (EEC) No 211 8/82 (^ and subsequent amending Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 31 January 1983 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2118/82 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . 3) OJ No 106, 30 . 10 . 1962, p. 2553/62. (&lt;) OJ No L 263, 19 . 9 . 1973, p . 1 . O OJ No L 223, 31 . 7 . 1982, p . 44. No L 31 /2 Official Journal of the European Communities 2. 2 . 83 ANNEX to the Commission Regulation of 1 February 1983 fixing the import levies on cereals and on wheat or rye flour, groats and, meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and meslin 109-25 10.01 B II Durum wheat 151-64 (') 0 10.02 Rye 109-00 (6) 10.03 Barley 116-92 10.04 Oats 101-10 10.05 B Maize, other than hybrid maize for sowing 104-63 0 (3) 10.07 A Buckwheat 0 10.07 B Millet 48-37 (4) 10.07 C Grain sorghum 105-86 (4) 10.07 D Canary seed ; other cereals o o 11.01 A Wheat or meslin flour 167-53 11.01 B Rye flour 167-21 11.02 A I a) Durum wheat groats and meal 248-52 11.02 A lb) Common wheat groats and meal 179-17 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0-60 ECU/tonne. (2) In accordance with Regulation (EEC) No 435/80, the levies are not aplied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1-81 ECU/tonne. (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0-60 ECU/tonne. (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 .